Case 5:19-cv-00032-JPB Document 1-1 Filed 03/13/19 Page 1 of 4 PageID #: 11




                                    EMPLOYMJ3NT AGREEMENT

         THIS EMPLOYMENT AGREEMENT is between Wheeling Hospital, Inc. (the
   Conipany and’ Louis Longo (Employee).

        The Company desires to employ Employee, nd Employee desires to be employed by the
   Company, on the terms and conditions. set forth herein.

          The parties believe It is in their mutual. best interests to make provisions for certain
   aspects of their relationship during and after the period in which Employee is employed by the
   Company.

           Company and Employee hereby agree as follows:

                                     ARTiCLE 1. EMPLOYMENT

            Section 1.1 Term of Employment. The Company employs Employee, and Employee
   .acceptt employment by the Company, for, a continuous one-year term coilunencing on the date
   of this agreement.

           Section .1.2 Position and Duties. Eniployce shall be employed in the position ofVice
   President of Human Resources and. shall ‘be suhject’to the authority of, and shall report to, the
   Company’s Chief Executiye Officer. Employee’s duties and responsibilities will be as assigned
   by the Company’s Chief Executive Officer from time to time. EmpLoyee shall devote his
   exclusive business time, attention and energies to the business, interests of the Company while
   mployed by the Company, except as otherwise specifically approved in writing by or C)fl behalf
   of the Company’s Chief Executive Officer,

                    ARTICLE 2 COMPENSATION AND OTHER BENEFITS

           Section 2.1     Base Salary, Subject to earlier termination as set Ibrtb in Section 1,1,
   above, or as set forth in Article 3, the Company shnll pay Employee an annual salary of Three
   Hundred Fifty Thousand Dollars ($350,000.00) per year (Base Salary), payable ‘in accordance
   with the normal payroLl practices of’the Company. The base salary may increase at any time
   with the approval of the CEO and the Company shall pay th Employee the annual salary in
   effect at the time of termination in accordance with the normal payroll practices of the Company.
   In acldition,.Einployee shall receive a bonus of Fifly ‘l’housund Dollars ($50,000.00) at’ the end ‘of
   each one (1) year period of’ this agreement.

           Section 2.2    Fringe Benefits. During the period in which Employee is employed by
   the Company, Employee shall be eligible to’ participate in any benefit plans and programs that
   the Company may from. time to time make ‘available to its employees including, without.
   limitation, any group health and disability ‘insurance plans now offered or hercaftei adopted by
   the Company, and any Company sponsored. qualified plans. Employee shall be eligible to
   participate in the group health plan that is offered to employees who do not reside in the local
   community, Employee acknowledges that Employee shall have no vested rights in any such
   plans or programs, except as expressly provided under the terms thereof,, and that such plans or
   programs may be terminated as vell as supplemented at the Company sole’s discretion.




                                                                                                            Exhibit A
Case 5:19-cv-00032-JPB Document 1-1 Filed 03/13/19 Page 2 of 4 PageID #: 12




          Section 2.3 Expenses. The Company shall reimburse Employee [‘or all reasonable,
   authorized and approved expenses incurred by Employee in the course of the performance of
   Employee’s duties. and responsibilities pursuant to this agreement and consislent with the
   Company’s policies with respect to travel, entertainment, and miscellaneous expenses, arid the
   requirements with respect to the repoling of such expenses.

                                   ARTICLE 3 TERMINATION

           Section 3,1    Termination Without Cause, Subject to the payment of severance as set
   forth hi Section 3.3(a), Company may terminate Employee’s employment at any time for any
   reason or.for no reason. Employee may also terminate employment at any time for any reason or
   for no reason.

           Section 3,2    Termination for Criuse; Automatic ‘I’enniriatlon,

                  (a)     Termination for Cause,      Subject to Section 3.3, the Company may
   terminate Employee’s employment and all of the Company’s obligations under thi.s agreement at
   any time for “Cause” (as defined below) by giving notice to Employee staring the basis for such
   LCrmination, effective immediately upon the giving of such notice or at such other time thereaer
   as the Company may designate. For “Cause” means any of the following, as determined by the
   Company’s Chief Executive Officer: (i) Employee has materially breached this agreement or has
   materially breached any. other obligation or duty owed to the Company by virtue of his
   employment by the Company; (ii) Employee, has committed gross negligence or willful
   misconduct in the performance of Employee’s duties for the Company; (iii) Employee has taken
   any action likely to result in materini discredit to or material loss of business, reputation or
   goodwill of the Company; (iv) Employee has willfully, repeatedly and substantially failed to
   follow reasonable instructions from the officer andior body to whom Employee reports
   cOncerning the operations or business of the Company; (v) Employee has been convicted of a
   crime the circumstances of which substantially relate to Employee’s position with the Company;
   (vi) Employee has inisappropriated funds or property of the Company; or (vii) Employee has
   attempted to obtain a personal profit. from any transaction in which the Company has an interest,
   and which constitutes a corporate opportunity of the Company or is adverse tO the interests of the
   Company, unless the transaction was approved in writing in advanceby the Company’s Chief
   Executive Officer afier full disclosure of all details relating to such transaction.

                   (h)    Termination by Death or Disability. Subject to Section 33, Employee’s
   employment and all of the Company’s obligations under this agreement shall terminate
   automatically, effective immediately and without any notice being necessary, upon Employee’s
   death or a determination of disability of Employee. For purposes of this agreement, “disability”
   means the inability’ of the Employee, due to a physical or mental impairment, to pertbrm the
   essential duties and functions contemplated by this agreement, with or without a rasonable
   accommodation, A determination of disability shall be made by the Company’s Chief Executive
   Officer, which shall consult with a physician or physicians satisfactory to such officer, and
   Employee shall cooperate with the efforts to make. such determination, Any such determination
   shall be conclusive and binding on the parties. Any determination of disability under this (b) is
   not intended to alter any benefits any party may he entitled to receive tinder any long-term
   disability insurance Policy carried by either the Company or Employee with respect to
   Employee, which benefits shall be governed solely by the terms of any such insurance policy.
Case 5:19-cv-00032-JPB Document 1-1 Filed 03/13/19 Page 3 of 4 PageID #: 13




           Section 3.3     Rights Upon Termination.

                  (a)    If Employee’s employment is terminated pursuant to Section 3.12
    Company shall make severance payments to Employee in an aggregate amount equal to the
    Employee’s Base Salary during the yenrof such termination, payable in regular installments on
    the Company’s regular salary payment dates for a oneyear period following the dare of
    Employee’s termination.

                   (b)      It’ Employee’s employment is terminated pursuant to Section 3.2,
    Employee or Employee’s estate shall have no further rights against the Company under this
    agreement, except to receive. (i) any unpaid Base Salary and accrued fringe benefits with respect.
    to the period prior to the effective dare of the termination, and (ii) reimbursement of expenses to
    which Employee is entitled under Section 2,3.

                                ARTICLE 4 GENERAL PROVISiONS

            Section 4.1     Notices. Any and all notices, consents, documents or communications
    provided for in this agreement shall be given in writing and shall be personally delivered,
    delivered via f’acsimile (when transmission is actually received), mailed by registered or certified
    mail (return receipt requested), sent by overnight delivery (confirmed by receipt), or sent by
    courier (confirmed by receipt), and addressed as follows, or to such other address as shalL be
    designated in writing:]

                   To the Company:         Wheeling Hospital, Inc.
                                           I Medical Park
                                           Wheeling, West Virginia 26003
                                           Attention: President

                   To Employee:




    Such notice, consent, document orcommunication shall be deemed given upon:personal delivery
    or receipt at the address of the party stated above, or at any other address designated in writing,
    except that if delivery is refused or cannot be mtde for any reason, then such notice shall be
    deemed given on the third day afler it is sent.

           Section 4.2   Entire Agreement. This agreement contains the entire understanding and
    the full and complete agreement of’ the parties and supersedes and replaces any prior
    understandings and agreements among the parties with respect to the subject matter hereof

            Section 4.3  Amendrnent Headings, i’his agreement may be altered, amended or
    modified only in a writing signed by both the parties hereto. I-leadings included in this
    agreement are for convenience only and are not intended to limit or expand the rights of the
    parties hereto,

          Section 4.4 Assignability, This agreement and the rights and duties set forth herein
    may not be assigned by Employee, but may be assigned by the Company, in whole or in part, to
   ________________________
Case 5:19-cv-00032-JPB Document 1-1 Filed 03/13/19 Page 4 of 4 PageID #: 14




    any entity in which the Company or its stockholders own more than 50% of the equity interests,
    This agreement shall be binding on and inure to the benefit of each party and such partys
    respective heirs, legal representatives, successors and assigns.

            Section 4.5     Severabilhv. The obligations imposed by this agreement are severable
    and shoul4 be construed independently of each other. The invalidity of one provision shall not
    affect the validity of any other provision. If any provision of this agreement shall be invalid or
    unenforceable, in whole or in part, or as applied to any circumstance, under the laws of any
    jurisdiction that may govern for such purpose, then such provision shall, be deemed to he
    modified or restricted to the extent and in the manner necessary to render the same valid and
    enforceable, either generally or as applied to such circumstance, or shall be deemed excised from
    this agreement, as the case may require, and this agreement shall be construed and enforced to
    the maximum extent permitted by law, as if such provision had been originally incorporated
    herein as so modified or restricted, or as if such provision had not been originally incorporated
    herein as the case may be.

           Section 4,6     Waiver of l3rcach.     The waiver by either party of the breach of’ any
    provision of thIs agreement shall not operate or be construed as a waiver of any subsequent
    breach by either party.

            Section 4.7    Governing Iaw: Construction. This agreement shall be governed by the
    laws of’ the State of West Virginia, without regard to any rules of construction concerning the
    draftsman hereof.

         This agreement shall become effective fourteen (14) days after the last date signed by
    Company and Employee below.

    Louis Longo



                                                                Date;_______
    1/


    Wheeling flospital, ‘Inc.



   4%”A’   Name:
                                                                Date:

           Title:
